Case 1:18-cv-07291-VSB-RWL Document 74-15 Filed 08/10/20 Page 1 of 3




                  EXHIBIT 14
                     Case 1:18-cv-07291-VSB-RWL Document 74-15 Filed 08/10/20 Page 2 of 3
SEC.gov | SEC Adopts T+2 Settlement Cycle for Securities Transactions                          7/27/20, 11(03 AM




                 Press Release


                 SEC Adopts T+2 Settlement
                 Cycle for Securities
                 Transactions
                 FOR IMMEDIATE RELEASE
                 2017-68
                 Washington D.C., March 22, 2017 — The Securities and Exchange
                 Commission today adopted an amendment to shorten by one business
                 day the standard settlement cycle for most broker-dealer securities
                 transactions. Currently, the standard settlement cycle for these
                 transactions is three business days, known as T+3. The amended rule
                 shortens the settlement cycle to two business days, T+2.

                 The amended rule is designed to enhance efficiency, reduce risk, and
                 ensure a coordinated and expeditious transition by market participants to
                 a shortened standard settlement cycle.

                 “As technology improves, new products emerge, and trading volumes
                 grow, it is increasingly obvious that the outdated T+3 settlement cycle is
                 no longer serving the best interests of the American people,” said SEC
                 Acting Chairman Michael Piwowar. “The SEC remains committed to
                 ensuring that U.S. securities regulation is reflective of modern times, and
                 in shortening the settlement cycle by one day we aim to increase
                 efficiency and reduce risk for market participants.”

                 Broker-dealers will be required to comply with the amended rule
                 beginning on Sept. 5, 2017.

                 To assist broker-dealers, other securities professionals and the investing
                 public in their preparation for the implementation of a T+2 settlement
                 cycle, the Commission has established an e-mail address –
                 T2settlement@sec.gov – for the submission of inquiries to SEC staff.


                                                            * * *


                                                       FACT SHEET

                                      Shortening the Trade Settlement Cycle



https://www.sec.gov/news/press-release/2017-68-0                                                     Page 1 of 2
                     Case 1:18-cv-07291-VSB-RWL Document 74-15 Filed 08/10/20 Page 3 of 3
SEC.gov | SEC Adopts T+2 Settlement Cycle for Securities Transactions                           7/27/20, 11(03 AM



                                                   SEC Open Meeting
                                                    March 22, 2017


                 The amended Rule 15c6-1(a) would prohibit a broker-dealer from
                 effecting or entering into a contract for the purchase or sale of a security
                 that provides for payment of funds and delivery of securities later than
                 T+2, unless otherwise expressly agreed to by the parties at the time of
                 the transaction. As stated in the rule, the T+2 requirement would not
                 apply to certain categories of securities, such as exempted securities.

                          Generally, this change would mean that when an investor buys a
                          security, the brokerage firm must receive payment from the
                          investor no later than two business days after the trade is
                          executed. When an investor sells a security, the investor must
                          deliver to the brokerage firm the investor’s security no later than
                          two business days after the sale. For example, if an investor sells
                          shares of a particular stock on Monday, the transaction would
                          settle on Wednesday.


                          The amended rule would apply the T+2 settlement cycle to the
                          same securities transactions currently covered by the T+3
                          settlement cycle. These include transactions for stocks, bonds,
                          municipal securities, exchange-traded funds, certain mutual funds,
                          and limited partnerships that trade on an exchange.


                          The compliance date for the amendment to Rule 15c6-1(a) is
                          Sept. 5, 2017, which is consistent with the target implementation
                          date set by the Industry Steering Committee.

                                                             ###




https://www.sec.gov/news/press-release/2017-68-0                                                      Page 2 of 2
